Order so far as it relates to defendant Mary C. Emery affirmed, with ten dollars costs and disbursements. (See Haverhill v. International Railway Co., 217 App. Div. 521; affd., 244 N. Y. 582, and Syczyk v. Szczerbaniewicz, 233 App. Div. 342.) Appeal by defendant William C. Emery dismissed, without costs, upon stipulation in open court. All concur. (The orders deny motions of defendant Mary C. Emery for leave to serve an amended answer in an action to reeover damages to truck struck by an automobile.) Present — Sears, P. J., Taylor, Thompson, Crosby and Lewis, JJ.